Citation Nr: 9933609
Decision Date: 07/23/99	Archive Date: 12/06/99

DOCKET NO. 94-18 854               DATE JUL 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to a total rating for compensation purposes based on
individual unemployability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

INTRODUCTION 

The veteran had active service from January 1984 to September 1988.

This appeal arose from a June 1991 rating decision that denied a
total rating for compensation purposes based on individual
unemployability.

The veteran's claim was previously before the Board of Veterans'
Appeals (Board) in June 1997 and remanded for further development.
The case was returned to the Board in March 1999.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the originating agency.

2. The veteran has service-connected disabilities of such a nature
and severity that he is currently prevented from engaging in all
forms of substantially gainful employment consistent with his
education and occupational experience.

CONCLUSION OF LAW

The veteran is unemployable by reason of service-connected
disabilities. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.340, 4.16
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating for compensation purposes
based on individual unemployability. The Board finds that the
veteran's claim is "well grounded" within the meaning of 38
U.S.C.A. 5107(a). That is, he has presented a claim that is
plausible. The Board is also satisfied that all relevant facts have
been properly developed and no further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107(a).

- 2 - 

The veteran, who received a high school education and attended
college for two years and has work experience as a bus driver and
reprographics specialist, is service-connected for asthma, rated 60
percent disabling from September 1988; and for a fracture of the
left ulna and radius, rated non-compensable from September 1988.
The question for consideration is whether the numerous
manifestations of the veteran's service-connected disabilities,
particularly his asthma, now preclude his employment.

Following a November 1990 Department of Veterans Affairs (VA)
examination, the impression was asthma, by pulmonary function
studies the veteran has mild obstructive disease with significant
response to bronchodilators. VA hospital records show that the
veteran, who was noted to have a history of severe asthma, was
admitted in July 1991 in status asthmaticus. In the emergency room
he experienced respiratory arrest and required intubation. Records
from L. Tan, M.D. included a September 1991 assessment of chronic
bronchial asthma with recurrent, abrupt attacks of acute
respiratory failure associated with loss of consciousness. It was
noted that the veteran was a high risk for fatality from
respiratory arrest.

VA pulmonary function studies in March 1992 were concluded to show
that the veteran had a severe obstructive ventilatory defect with
borderline bronchodilator and a moderate restrictive ventilatory
defect. VA outpatient treatment records reflect that the veteran
was seen on numerous occasions during the period from July 1991 to
August 1997 for treatment of his asthma.

A hearing on appeal before the undersigned Acting Board Member was
conducted in May 1997. At this time the veteran gave detailed
testimony in support of his claim. He testified that he experienced
from ten to twenty asthma attacks monthly. He indicated that the
frequency of the attacks prevented him from finishing school and
that his asthma has prevented him securing gainful employment.

VA hospital records dated in July 1997 show that the veteran
presented to the emergency room for the second time in twenty-four
hours with asthma exacerbation. He stated that sneezing had caused
his asthma attack; he was

- 3 -

admitted and given intravenous steroids. He was discharged the
following day in stable condition.

Another VA examination of the veteran was conducted in December
1997. It was noted that the veteran's current symptoms included one
to two times weekly mild allergy attacks which responded to inhaler
therapy. It was reported that the veteran had been seen on multiple
occasions in the emergency room at the VA Medical Center during the
past year with exacerbations of asthma and that all but one had
resolved with nebulizer treatment. He had been on short term
Prednisone therapy on several occasions and the July 1997 admission
was noted. His current medical regimen included inhalers,
Albuterol, Vanceril, Serevent and Accolate, orally. It had twice
been concluded by pulmonary specialists that the veteran's disease
was not at the point where it would require home nebulizer
treatment.

The veteran related that he had more severe symptoms during the
onset of fall and spring and that he got better during the summer
and winter. On physical examination, the upper airways of the lungs
were clear and there were diminished breath sounds in the lower
airways. Pulmonary function studies revealed moderately severe
airflow obstruction with good response to bronchodilatation. It was
noted that shortly thereafter he climbed one flight of stairs and
had an asthma attack begin. The diagnosis was bronchial asthma,
frequent mild to moderate attacks with occasional severe asthmatic
attacks. It was the examiner's opinion that the veteran's asthmatic
condition did not preclude gainful employment of a sedentary or
semi-sedentary nature.

The VA examiner who conducted the December 1997 examination, in an
October 1998 statement, related that she had reviewed the veteran's
medical records. She stated that this did not change her opinion
that the veteran was employable in types of employment that did not
require strenuous exercise and which allowed for his treatment in
the form of inhalers and medication to occur on a regular basis.

A VA physician, identified as an Allergies Consultant, indicated in
an April 1999 statement that the veteran was being treated at the
VA Allergy Clinic in Lexington.

- 4 -

It was this physician's opinion that the veteran has severe
bronchial asthma which made him totally incapacitated and that a
100 percent disability was indicated.

The Board has considered the limitations placed upon the veteran as
a result of his service-connected disabilities, in particular, his
asthma. The recent opinions present an approximate balance of
positive and negative evidence with respect to the issue in
question. Accordingly, the Board has concluded that the veteran's
service-connected disabilities, in and of themselves, are so severe
as to preclude him from all types of substantially gainful
employment consistent with his education and occupational
experience. 38 C.F.R. 3.340, 4.16. The benefit of the doubt has
been resolved in the veteran's favor. 38 U.S.C.A. 5107.

ORDER

Entitlement to a total rating for compensation purposes based on
individual unemployability is granted, subject to the law and
regulations governing the payment of monetary benefits.

HILARY L. GOODMAN 
Acting Member, Board of Veterans' Appeals

5 -



